DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/07/2022 has been entered. Claims 1-10 have been amended. Claim 16 is a new addition. Claims 1-10 and 16 are pending. Applicants amendment to the claims have overcome the claims and drawing objections previously set forth in the Non-Final Rejection mailed 06/07/2022.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Claims 1-10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (EP 3970997 A1 – of record), in view of Amano et al. (US 2013/0133806 A1).
Regarding claims 1, 10, 16, Honda a tire comprising:
[AltContent: textbox (Side rubber layer)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st Chafer)][AltContent: arrow][AltContent: textbox (2nd Chafer)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

a bead core 61; a first bead filler 62 arranged at a radially outer side of the bead core; a carcass 40 extending around the bead core and the first bead filler, the carcass extending radially inward adjacent an axially inner side of the bead core, extending axially outward adjacent a radially inner side of the bead core, and extending radially outward adjacent an axially outer side of the bead core;
a second bead filler 65 extending both axially and radially beyond the first bead filler, the second bead filler overlapping the first bead filler, an outermost end of the second bead filler being positioned radially outward from the first bead filler;
a first chafer disposed at an axially outer side of the second bead filler; a second chafer extended about a radially inner end of the carcass; a flipper 70 extending radially inward from a position axially adjacent an axially outer side of the first bead filler, the second bead filler being embedded at a convergence of the first chafer and a sidewall of the tire; and a wherein the flipper has a radially outer end 72 that terminates radially outward of the first bead filler, see figures 3.
As to the second bead filler having a variable cross-sectional thickness: While the applicant has presented the variable cross-sectional thickness of the second bead filler as an embodiment; it does not disclose a comparable example showing a non-obvious improvement over prior art nor a benefit for the claimed shape. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the second bead filler as claimed since: Such a modification would involve only a mere change in shape of the second bead filler. Changing the shape of an element which does not affect the functionality thereof is generally considered as being within skill level of one of ordinary skill in the art. In any event, it would have been obvious to do so since: Amano discloses a tire provided with a reinforcing member for reinforcing a bead unit, see [0001]. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The tire being configured to have a second bead filler 40 having a variable cross-sectional thickness; and where the center portion of the second bead filler has a cross-sectional thickness greater than the cross-sectional thickness of the outer/inner end portion. Amano further discloses its second bead filler reduces the weight of the bead unit, see [0046] – [0048], [0061].
Regarding claims 2-9, modified Honda discloses the second bead filler 65 extends both axially and radially beyond a first bead filler 62 outer end portion; and the second bead filler 65 overlaps a first bead filler 62 outer end portion; and a radially outermost end of the second bead filler 65 outer end portion is positioned at the first bead filler 62 outer end portion; and a radially inner end portion of the second bead filler 65 is positioned at a radially outer side of the bead core 61; and a radially inner end portion of the second bead filler 65 is positioned at a radially outermost surface of the bead core 61; and the second bead filler 65 contacts the carcass; and the second bead filler 65 contacts the first chafer; and the second bead filler 65 is embedded at a convergence of a radially outer portion of the first chafer and a radially inner portion of the side rubber layer, see depiction above.
Response to Arguments
Applicant’s arguments with respect to claims 1-10, 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749